Citation Nr: 1424688	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression.

3. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in January 2014.  A copy of that hearing transcript is of record.  During the hearing, the Veteran's representative requested that the record be held open for 60 days so that she might submit additional evidence; the Board has held the record open accordingly.  

The Board has recharacterized the Veteran's claims of service connection for PTSD and depression as a single claim of service connection for all acquired psychiatric disorders, because the record reflects that he has been diagnosed with a variety of psychiatric disorders other than PTSD or depression, including anxiety disorder, personality disorder, and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims.  In this case, since the underlying claim of entitlement to service connection is being remanded, there is no prejudice to the Veteran by expanding the issue to consider all acquired psychiatric disabilities.

The decision below addresses the applications to reopen a claim of service connection for an acquired psychiatric disorder, claimed as PTSD and depression, as well as a claim of service connection for a low back disability.  The reopened claims of entitlement to service connection for acquired psychiatric disorder and of entitlement to service connection for a low back disability are addressed in the REMAND that follows the decision below, and are REMANDED to the RO.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The claim for service connection for passive aggressive personality disorder, claimed as depression, was originally denied by the RO in a rating decision dated in May 2006; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2. Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

3. The claim for service connection for a back condition was originally denied by a RO decision issued in April 1982; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

4. The claim for service connection for a low back disability was reopened but again denied by the RO in a rating decision dated in May 2006; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

5. Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1. A March 1982 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. A May 2006 RO decision that denied entitlement to service connection for passive aggressive personality disorder, claimed as depression, as well as service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

3. The evidence added to the record since the May 2006 rating decision is new and material; the claims for service connection for an acquired psychiatric disability and for a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   


Claims to Reopen

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a low back disability was originally denied by a RO decision issued in April 1982; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  As such, that decision is final.  38 U.S.C.A. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Service connection for passive aggressive personality disorder, claimed as depression, was initially denied by rating decision dated in May 2006, on the grounds that the Veteran's principal diagnosis was a personality disorder, which is considered a congenital or developmental defect that is unrelated to military service and not subject to service connection.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Similarly, a claim to reopen a claim of service connection for a low back disability was reopened, but denied, in that May 2006 rating decision, on the grounds that the evidence did not show that the Veteran's back disability was incurred in or aggravated by military service.  Thus, the Veteran's claims of service connection for an acquired psychiatric disorder and a low back disability may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA has received VA treatment records, which include an April 2010 note finding that the Veteran does not meet the criteria for PTSD, but diagnosing the Veteran with chronic adjustment disorder.  VA has also received a December 2009 statement in support of claim from the Veteran, emphasizing that his back was hurt in a 1979 fall on board the USS Seattle, and that he has had continuing back pain since that time.  VA has also received a September 2010 VA examination that diagnosed the Veteran with intermittent chronic lumbosacral strain.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record now contains medical evidence of another acquired psychiatric disability, namely chronic adjustment disorder, which has the potential to be service connected.  The record now also contains a diagnosis of intermittent chronic lumbosacral strain, and a statement that the Veteran's back pain has continued since his fall in service, facts that support both the existence of a current low back disability and a nexus between that disability and the Veteran's active service.  As such, this new evidence relates to unestablished facts necessary to substantiate the claims at issue, and raises a reasonable possibility of establishing those claims.  38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims are reopened.  


ORDERS

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability, claimed as depression and PTSD, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

As to the claim of service connection for an acquired psychiatric disability, claimed as PTSD and depression, a VA examination was conducted in May 2011.  The examiner agreed with a 2006 VA examination, and diagnosed the Veteran with a personality disorder, as well as an anxiety disorder.  The examiner opined that the Veteran, "does have symptoms of anxiety and appears quick to anger.  Given [the Veteran's] account of suicide attempt in service it appears related to his frustration and anger regarding what he termed as "unfair treatment because of race."  This fits with his personality disorder diagnosis."  This conclusion does not express whether the Veteran's anxiety disorder is at least as likely as not related to service.  Moreover, the examiner has not addressed the April 2010 diagnosis of chronic adjustment disorder, or the January 2010 diagnosis of adjustment disorder with depressed mood in remission.  Therefore, the examination is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new examination should be conducted in which the examiner identifies any psychiatric disorder the Veteran may be diagnosed with, including adjustment disorder, and opines as to whether it is at least as likely as not that each of these psychiatric disorders may be attributed to the Veteran's service.  

A September 2010 spine examination yielded a diagnosis of intermittent lumbosacral strain, but the examiner was unable to resolve the issue without resorting to mere speculation.  In order for a response that the examiner cannot provide an opinion without resorting to speculation to be an adequate examination, the examiner must explain whether the inability to form a conclusion is caused by a deficiency in general medical knowledge or by a deficiency in the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The rationale provided by the examiner in this case consisted of a recitation of facts, without an explanation of why these facts were insufficient to allow the examiner to form a conclusion.  Therefore, the examination was inadequate.  A new examination should be conducted upon remand.  

A November 2012 compilation of social security administration data indicates that a claim has been denied.  It is unclear whether this denied claim was for social security disability benefits or not.  As the claims are being remanded, the RO should also attempt to obtain any extant Social Security disability benefits records to determine whether any such records are relevant to the claims before the Board.  

The claims folder should also be updated to include VA treatment records compiled since September 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Syracuse, New York, and all associated outpatient clinics dated from  September 2012 to the present.  Also, obtain all treatment records for the Veteran from the VAMC in Buffalo, New York, and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

3. After completing the above development, forward the Veteran's entire claims file to an appropriate VA examiner who has not seen the Veteran before, and schedule a new VA psychiatric examination.  The examiner is requested to determine if the Veteran has (or has had at any point during the claim period) any diagnosable psychiatric disability.  The examiner is asked to specifically discuss the April 2010 diagnosis of adjustment disorder, as well as the diagnoses of personality disorder and anxiety disorder in the May 2011 VA examination.  

For any psychiatric disability present, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder was caused by service or is otherwise related to service.  The examiner's attention is drawn to the service treatment records (STRs) documenting the September 1980 hospitalization of the Veteran following a suicide attempt while in service.  

A full and complete rationale for any opinion expressed is required.  

4. Thereafter, forward the Veteran's claims file to an appropriate VA examiner who has not seen the Veteran before, and schedule a new VA spine examination.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disability was caused by or is otherwise related to service.  The examiner's attention is specifically called to the Veteran's assertion that he has experienced back pain since a 1979 in-service fall, the August 1979 STR record documenting that fall, a February 1980 STR note documenting a complaint of back pain, and the Veteran's November 1980 separation report of medical history, in which he reports recurrent back pain.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. After completing all of the above development, readjudicate the issues on appeal (entitlement to service connection for an acquired psychiatric disability, claimed as depression and PTSD; entitlement to service connection for a low back disability).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.  R.  POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


